Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 28, 2018

                                       No. 04-18-00328-CR

                                Carlos Omar Martinez RIVERA,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. 05-CRS-324
                       Honorable Alex William Gabert, Judge Presiding


                                         ORDER
        On August 30, 2018, the clerk of the court notified appellant by letter that his appellant’s
brief was due on August 22, 2018 but had not been filed. On August 31, appellant filed a motion
for extension of time in which to file his brief requesting an extension until October 1, 2018 to
file appellant’s brief. We granted appellant’s motion. On September 10, 2018, appellant filed a
second motion for extension of time, requesting that his briefing deadline be extended to
November 9, 2018, which is seventy-nine days after the date upon which appellant’s brief was
originally due. We granted appellant’s motion, and warned appellant that further extensions of
time in which to file appellant’s brief are not allowed absent extenuating circumstances.

       Appellant has filed a third request for extension of time in which to file his appellant’s
brief. Appellant requests that his deadline be extended to December 10, 2018. We GRANT
appellant’s motion. NO FURTHER EXTENSIONS OF TIME IN WHICH TO FILE
APPELLANT’S BRIEF WILL BE ALLOWED.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2018.
___________________________________
Keith E. Hottle
Clerk of Court